UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4705


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRELL PLUMMER, a/k/a Rell,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cr-00223-GLR-1)


Submitted: July 29, 2020                                    Decided: September 10, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory W. Gardner, LAW OFFICE OF GREGORY W. GARDNER, LLC, Boulder,
Colorado; Kenneth E. McPherson, KENNETH E. MCPHERSON, CHTD., Fulton,
Maryland, for Appellant. Michael Clayton Hanlon, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell Plummer appeals his conviction and 300-month sentence imposed following

his guilty plea, pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, to conspiracy to

participate in racketeering activity (RICO conspiracy), in violation of 18 U.S.C.

§§ 1962(d), 1963(a) (2018). On appeal, counsel for Plummer has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning the district court’s compliance with Fed. R. Crim. P. 11 and the

reasonableness of the sentence imposed. Although notified of his right to do so, Plummer

has not filed a pro se supplemental brief. Finding no reversible error, we affirm.

       Counsel first addresses whether the district court complied with Rule 11 in

accepting Plummer’s guilty plea. Because Plummer did not move to withdraw his guilty

plea, we review the adequacy of the Rule 11 proceeding for plain error. United States v.

Sanya, 774 F.3d 812, 815 (4th Cir. 2014). To prevail under this standard, Plummer “must

demonstrate not only that the district court plainly erred, but also that this error affected his

substantial rights.” Id. at 816. A defendant who pleads guilty establishes that an error

affected his substantial rights by demonstrating a reasonable probability that he would not

have pled guilty but for the error. United States v. Davila, 569 U.S. 597, 608 (2013).

       Before accepting a guilty plea, the district court must conduct a plea colloquy in

which it informs the defendant of, and determines he understands, the rights he is

relinquishing by pleading guilty, the charges to which he is pleading, and the maximum

and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also must ensure that the plea was

                                               2
voluntary and not the result of threats, force, or promises not contained in the plea

agreement, Fed. R. Crim. P. 11(b)(2), and “that there is a factual basis for the plea,” Fed.

R. Crim. P. 11(b)(3).

       We have reviewed the transcript of Plummer’s guilty plea hearing and conclude that

the district court fully complied with Rule 11. Moreover, the district court ensured that

Plummer entered his plea knowingly and voluntarily and that a factual basis supported the

plea. See DeFusco, 949 F.2d at 116, 119-20 (explaining Rule 11 requirements).

       We review Plummer’s sentence for abuse of discretion. United States v. Bolton,

858 F.3d 905, 911 (4th Cir. 2017). First, we “ensure that the district court committed no

significant procedural error, such as . . . improperly calculating[] the Guidelines range,

treating the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) [(2018)]

factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Gall v. United States, 552 U.S. 38, 51 (2007). If there is no

procedural error, we then must also consider the substantive reasonableness of Plummer’s

sentence, “examin[ing] the totality of the circumstances to see whether the sentencing court

abused its discretion in concluding that the sentence it chose satisfied the standards set forth

in § 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal

quotation marks omitted). A sentence must be “sufficient, but not greater than necessary,”

to accomplish the § 3553(a) sentencing goals. 18 U.S.C. § 3553(a). “Any sentence that is

within or below a properly calculated Guidelines range is presumptively reasonable.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can



                                               3
only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.

       Here, the court correctly calculated Plummer’s advisory Guidelines range, heard

argument from counsel, provided Plummer an opportunity to allocute, considered the

§ 3553(a) sentencing factors, and explained its reasons for imposing the sentence stipulated

in the Rule 11(c)(1)(C) agreement. Because Plummer has not demonstrated that his term

of imprisonment “is unreasonable when measured against the . . . § 3553(a) factors,” he

has failed to rebut the presumption of reasonableness accorded his below-Guidelines

sentence. Louthian, 756 F.3d at 306. We therefore conclude that Plummer’s sentence is

both procedurally and substantively reasonable.

       Accordingly, we affirm the judgment of the district court. In accordance with

Anders, we have reviewed the record in this case and have found no meritorious issues for

appeal. This court requires that counsel inform Plummer, in writing, of the right to petition

the Supreme Court of the United States for further review. If Plummer requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Plummer. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4